Citation Nr: 1706220	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based upon individual unemployability based on service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)).  The November 2007 rating decision continued a noncompensable (zero percent) rating for bilateral hearing loss and continued a 10 percent rating for tinnitus.  The February 2015 rating decision denied entitlement to TDIU.

In a September 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ); however, in May 2010, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

In April 2014, the Board remanded the case for further development.  An April 2016 Board decision denied a compensable rating for bilateral hearing loss, and a rating in excess of 10 percent for tinnitus.  The issues on the title page were remanded to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In April 2016, the Board remanded the appeal, in part, to schedule the Veteran for additional VA examination for further medical examination and opinion to determine the functional impairment and interference with employability caused by service-connected bilateral hearing loss and tinnitus.

On May 12, 2016, the AOJ initiated an examination request.  See VA 21-2507a Request for Physical Examination dated May 12, 2016.  Thirteen days later, the record includes a VA 27-0820 Report of General Information from the AOJ recording unsuccessful attempts to contact the Veteran for failing to report for VA examination.  The September 2016 Supplemental Statement of the Case (SSOC) reports that, on May 12, 2016, an examination request was sent to the Honolulu VA Medical Center (VAMC).  However, the record does not document that the Veteran was sent notice of his scheduled hearing or the date of the actual scheduled VA examination.  There is no documented communication from the Honolulu VAMC that the Veteran failed to report.  Rather, the record only contains the May 2016 VA 21-2507a Request for Physical Examination reflecting that the examination request was "OPEN."

Given the above, the Board finds inadequate documentation that the Veteran failed to appear for a scheduled VA examination.  As such, the claim must be remanded on due process grounds.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2015.

2.  Again attempt to clarify with the Veteran whether he has applied for disability benefits with the Social Security Administration and clarify the entity he receives/expects to receive worker compensation benefits (see VA Form 21-8940 received March 2015), and obtain all relevant records.

3.  Schedule the Veteran for additional VA examination for examination and opinion to determine all functional impairment and interference with employability caused by service-connected hearing loss and tinnitus. 

The examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's contentions that his service-connected hearing loss and tinnitus disabilities (1) result in episodes of imbalance, (2) interferes with his normal thought process and/or (3) disrupts his focus. 

Thereafter, the examiner is requested to provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (hearing loss and tinnitus) on employment activities such as being a mess hall attendant, cook/chef or similar occupation without considering his age or any impairment caused by nonservice-connected disabilities.

4.  If the Veteran fails to report for VA examination, properly document for the record information from the scheduling VA facility the date of the scheduled VA examination and confirmation that the Veteran failed to report.

5.  Thereafter, readjudicate the issues of entitlement to an extraschedular ratings for service-connected bilateral hearing loss and tinnitus under 38 C.F.R. § 3.321(b) and entitlement to TDIU.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

